Name: Council Decision (EU) 2016/2369 of 11 November 2016 on the signing, on behalf of the Union, and provisional application of the Protocol of Accession to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of Ecuador
 Type: Decision
 Subject Matter: America;  cooperation policy;  international affairs;  European construction;  international trade
 Date Published: 2016-12-24

 24.12.2016 EN Official Journal of the European Union L 356/1 COUNCIL DECISION (EU) 2016/2369 of 11 November 2016 on the signing, on behalf of the Union, and provisional application of the Protocol of Accession to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of Ecuador THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and the first subparagraph of Article 207(4), in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 19 January 2009 the Council authorised the Commission to negotiate a multiparty trade agreement on behalf of the Union and its Member States with the Member Countries of the Andean Community which shared the aim of reaching an ambitious, comprehensive and balanced trade agreement. (2) On 26 June 2012 the Union signed the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (1) (the Agreement). The Agreement has been provisionally applied since 1 March 2013 for Peru and since 1 August 2013 for Colombia. (3) Article 329 of the Agreement lays down the provisions regarding the accession of other Member Countries of the Andean Community to the Agreement. (4) Negotiations for a protocol of accession to the Agreement were conducted between the Union and Ecuador in 2014. The negotiations were concluded on 17 July 2014. (5) The text of the Protocol of Accession to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of Ecuador (the Protocol) was approved by the Trade Committee established pursuant to the Agreement at its meeting on 8 February 2016, as required by Article 329(4) of the Agreement. (6) The Protocol should be signed on behalf of the Union and applied, on a provisional basis, pending the completion of the procedures necessary for its conclusion. Article 27(4) of the Protocol provides for its provisional application. As a result of the provisional application of the Protocol, the Agreement is to apply provisionally. (7) The provisional application provided for in this Decision does not prejudge the allocation of competences between the Union and its Member States in accordance with the Treaties. (8) The Protocol should not be construed as conferring rights or imposing obligations which can be directly invoked before Union or Member State courts or tribunals, HAS ADOPTED THIS DECISION: Article 1 1. The signing on behalf of the Union of the Protocol of Accession to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of Ecuador is hereby authorised, subject to the conclusion of the said Protocol. 2. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall be applied between the Union and Ecuador on a provisional basis by the Union as provided for in Article 27(4) thereof, (2) pending the completion of the procedures necessary for its conclusion. As a result, the provisions of the Agreement shall be applied on a provisional basis by the Union as provided for in Article 330(3) thereof, pending the completion of the procedures necessary for the conclusion of the said Protocol, with the exception of Article 2, Article 202(1) and Articles 291 and 292 of the Agreement. Article 4 The Protocol shall not be construed as conferring rights or imposing obligations which can be directly invoked before Union or Member State courts or tribunals. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 November 2016. For the Council The President P. Ã ½IGA (1) OJ L 354, 21.12.2012, p. 3. (2) The date from which the Protocol will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.